                  Case 20-10755-BLS             Doc 216       Filed 05/18/20         Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11

RAVN AIR GROUP, INC., et al.,1                                    Case No. 20-10755 (BLS)

                                    Debtors.                      (Jointly Administered)

                                                                  Hearing Date: May 20, 2020 at 11:30 a.m. (ET)

         NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC
         HEARING ON MAY 20, 2020 AT 11:30 A.M. (ET) IN COURTROOM #12

MATTERS WITH CERTIFICATE OF NO OBJECTION OR
CERTIFICATION OF COUNSEL3

    1.       Debtors’ Application for Appointment of Stretto as Administrative Advisor Nunc Pro
             Tunc to the Petition Date [Dkt. No. 134; 04/29/2020]

             Objection/Response Deadline: May 13, 2020 at 4:00 p.m. (ET) (extended to May
             15, 2020 at 4:00 p.m. (ET) for the Office of the United States Trustee (the “OUST”))

             Objections/Responses Received: Informal Inquiry from the OUST.

             Related Documents:

             A.        Certificate of No Objection Regarding Debtors’ Application for Appointment
                       of Stretto as Administrative Advisor Nunc Pro Tunc to the Petition Date [Dkt.
                       No. 206; 05/16/2020]

             Status:        The OUST’s informal inquiry has been addressed by the Debtors and
                            Stretto. A certificate of no objection has been filed. The proposed final
                            order may be entered without further notice or hearing.


1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957),
Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and
Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International Airport
Road, Anchorage, AK 99502.
2
  Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-6878) or
facsimile (866-533-2946).
3
 Copies of all petitions, motions, and pleadings identified herein may be obtained free of charge through the website
of the Debtors’ proposed claims and noticing agent at www.cases.stretto.com/ravnair.



146484.01601/123288091v.1
                 Case 20-10755-BLS          Doc 216    Filed 05/18/20   Page 2 of 6




    2.      Application of the Debtors to Employ and Retain Conway MacKenzie, LLC as
            Financial Advisor Nunc Pro Tunc to the Petition Date [Dkt. No. 135; 04/29/2020]

            Objection/Response Deadline: May 13, 2020 at 4:00 p.m. (extended to May 15,
            2020 at 4:00 p.m. (ET) for the Office of the United States Trustee)

            Objections/Responses Received:        Informal Inquiries and Comments from the OUST.

            Related Documents:

            A.        Certification of Counsel Regarding Application of the Debtors to Employ and
                      Retain Conway MacKenzie, LLC as Financial Advisor Nunc Pro Tunc to the
                      Petition Date [Dkt. No. 214; 05/18/2020]

            Status:         The OUST’s informal inquiries and comments have been addressed by the
                            Debtors and Conway Mackenzie LLP. A certification of counsel has been
                            filed. The revised proposed final order may be entered without further
                            notice or hearing.

    3.      Application for an Order Authorizing Debtors to Retain and Employ Keller Benvenutti
            Kim LLP as Lead Bankruptcy Counsel, Nunc Pro Tunc to the Petition Date [Dkt. No.
            136; 04/29/2020]

            Objection/Response Deadline: May 13, 2020 at 4:00 p.m. (ET) (extended to May
            15, 2020 at 4:00 p.m. (ET) for the OUST)

            Objections/Responses Received:        Informal Comments from the OUST.

            Related Documents:

            A.        Supplemental Declaration of Tobias S. Keller in Support of Application for an
                      Order Authorizing Debtors to Retain and Employ Keller Benvenutti Kim LLP
                      as Lead Bankruptcy Counsel, Effective as of the Petition Date [Dkt. No. 204;
                      05/15/2020]

            B.        Declaration of John Mannion in Support of the Applications of Ravn Air Group,
                      Inc., et al, for Orders Authorizing the Debtors to Retain and Employ Keller
                      Benvenutti Kim LLP as Lead Bankruptcy Counsel and Retain and Employ
                      Blank Rome LLP as Co-Counsel Effective Nunc Pro Tunc to the Petition Date
                      [Dkt. No. 212; 05/18/2020]

            C.        Certificate of No Objection Regarding Application for an Order Authorizing
                      Debtors to Retain and Employ Keller Benvenutti Kim LLP as Lead Bankruptcy
                      Counsel, Nunc Pro Tunc to the Petition Date [Dkt. No. 213; 05/18/2020]




146484.01601/123288091v.1
                 Case 20-10755-BLS          Doc 216     Filed 05/18/20     Page 3 of 6




            Status:         The OUST’s informal comments have been addressed by the Debtors and
                            Keller Benvenutti Kim LLP. A certificate of no objection has been filed.
                            The proposed final order may be entered without further notice or hearing.

    4.      Application of Ravn Air Group, et al., for an Order Authorizing the Debtors to Employ
            Blank Rome LLP as Co-Counsel Effective Nunc Pro Tunc to the Petition Date [Dkt.
            No. 137; 04/29/2020]

            Objection/Response Deadline: May 13, 2020 at 4:00 p.m. (ET) (extended to May
            15, 2020 at 4:00 p.m. (ET) for the OUST)

            Objections/Responses Received:         Informal Inquiries from the OUST.

            Related Documents:

            A.        Supplemental Verified Statement of Michael B. Schaedle in Support of the
                      Application of Ravn Air Group, Inc., el al., for an Order Authorizing the
                      Debtors to Employ Blank Rome LLP as Co-Counsel Effective Nunc Pro Tunc
                      to the Petition Date [Dkt. No. 147; 04/30/2020]

            B.        Declaration of John Mannion in Support of the Applications of Ravn Air Group,
                      Inc., et al, for Orders Authorizing the Debtors to Retain and Employ Keller
                      Benvenutti Kim LLP as Lead Bankruptcy Counsel and Retain and Employ
                      Blank Rome LLP as Co-Counsel Effective Nunc Pro Tunc to the Petition Date
                      [Dkt. No. 212; 05/18/2020] (See 3.B)

            C.        Certificate of No Objection Regarding Application of Ravn Air Group, et al.,
                      for an Order Authorizing the Debtors to Employ Blank Rome LLP as Co-
                      Counsel Effective Nunc Pro Tunc to the Petition Date [Dkt. No. 215;
                      05/18/2020]

            Status:         The OUST’s informal inquiries have been addressed by the Debtors and
                            Blank Rome LLP. A certificate of no objection has been filed. The
                            proposed final order may be entered without further notice or hearing.

    5.      Debtors’ Motion for Entry of an Order Establishing Deadlines and Procedures for
            Filing Proofs of Claim and Approving the Form and Manner of Notice Thereof [Dkt.
            No. 138; 04/29/2020]

            Objection/Response Deadline: May 13, 2020 at 4:00 p.m. (ET) (extended to May
            15, 2020 at 4:00 p.m. (ET) for the OUST)

            Objections/Responses Received:          Informal Comments from the OUST.

            Related Documents:




146484.01601/123288091v.1
                 Case 20-10755-BLS          Doc 216     Filed 05/18/20    Page 4 of 6




            A.        Certification of Counsel Regarding Debtors’ Motion for Entry of an Order
                      Establishing Deadlines and Procedures for Filing Proofs of Claim and
                      Approving the Form and Manner of Notice Thereof [Dkt. No. 207; 05/16/2020]

            Status:         The OUST’s informal comments have been addressed. A certification of
                            counsel has been filed. The revised proposed final order may be entered
                            without further notice or hearing.

    6.      Motion of Debtors Pursuant to 11 U.S.C. §§ 363 and 105(a) and Fed. R. Bankr. P. 2002
            for Authority to Establish De Minimis Asset Sale Procedures [Dkt. No. 139;
            04/29/2020]

            Objection/Response Deadline: May 13, 2020 at 4:00 p.m. (ET) (extended to May
            15, 2020 at 4:00 p.m. (ET) for the OUST)

            Objections/Responses Received: Informal Comments from the Official Committee
            of Unsecured Creditors (the “Creditors’ Committee”).

            Related Documents:

            A.        Certification of Counsel Regarding Motion of Debtors Pursuant to 11 U.S.C.
                      §§ 363 and 105(a) and Fed. R. Bankr. P. 2002 for Authority to Establish De
                      Minimis Asset Sale Procedures [Dkt. No. 208; 05/16/2020]

            Status:         The Creditors’ Committee’s informal comments have been addressed. A
                            certification of counsel has been filed. The revised proposed final order
                            may be entered without further notice or hearing.

    7.      Motion of the Debtors for Entry of an Order Establishing Procedures for Interim
            Compensation and Reimbursement of Expenses of Professionals [Dkt. No. 140;
            04/29/2020]

            Objection/Response Deadline: May 13, 2020 at 4:00 p.m. (ET) (extended to May
            15, 2020 at 4:00 p.m. (ET) for the OUST)

            Objections/Responses Received:         Informal Comments from the OUST.

            Related Documents:

            A.        Certification of Counsel Regarding Motion of the Debtors for Entry of an Order
                      Establishing Procedures for Interim Compensation and Reimbursement of
                      Expenses of Professionals [Dkt. No. 209; 05/17/2020]

            Status:         The OUST’s informal comments have been addressed. A certification of
                            counsel has been filed. The revised proposed final order may be entered
                            without further notice or hearing.



146484.01601/123288091v.1
                 Case 20-10755-BLS           Doc 216    Filed 05/18/20     Page 5 of 6




    8.      Debtors’ Motion for an Order Authorizing the Employment and Compensation of
            Professionals Utilized in the Ordinary Course of Business, Effective Nunc Pro Tunc to
            the Petition Date [Dkt. No. 141; 04/29/2020]

            Objection/Response Deadline: May 13, 2020 at 4:00 p.m. (ET) (extended to May
            15, 2020 at 4:00 p.m. (ET) for the OUST)

            Objections/Responses Received:          Informal Comments from the OUST.

            Related Documents:

            A.        Certification of Counsel Regarding Debtors’ Motion for an Order Authorizing
                      the Employment and Compensation of Professionals Utilized in the Ordinary
                      Course of Business, Effective Nunc Pro Tunc to the Petition Date [Dkt. No.
                      210; 05/17/2020]

            Status:         The OUST’s informal comments have been addressed. A certification of
                            counsel has been filed. The revised proposed final order may be entered
                            without further notice or hearing.

    9.      Motion of Debtors for an Order Extending Time to File Schedules and Statements [Dkt.
            No. 158; 05/04/2020]

            Objection/Response Deadline:          May 13, 2020 at 4:00 p.m. (ET)

            Objections/Responses Received:          None.

            Related Documents:

            A.        Certificate of No Objection Regarding Motion of Debtors for an Order
                      Extending Time to File Schedules and Statements [Dkt. No. 211; 05/17/2020]

            Status:         A certificate of no objection has been filed. The proposed final order may
                            be entered without further notice or hearing.




146484.01601/123288091v.1
                Case 20-10755-BLS   Doc 216   Filed 05/18/20   Page 6 of 6




 Wilmington, Delaware                   BLANK ROME LLP
 Date: May 18, 2020
                                        By: /s/ Victoria Guilfoyle
                                        Victoria A. Guilfoyle (DE No. 5183)
                                        Stanley B. Tarr (DE No. 5535)
                                        Jose F. Bibiloni (DE No. 6261)
                                        1201 N. Market Street, Suite 800
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 425-6400
                                        Facsimile: (302) 425-6464
                                        Email: guilfoyle@blankrome.com
                                                tarr@blankrome.com
                                                jbibiloni@blankrome.com

                                              -and-

                                        KELLER BENVENUTTI KIM LLP
                                        Tobias S. Keller (pro hac vice)
                                        Jane Kim (pro hac vice)
                                        Thomas B. Rupp (pro hac vice)
                                        650 California St., Suite 1900
                                        San Francisco, California 94108
                                        Telephone: (415) 496-6723
                                        Facsimile: (415) 636-9251
                                        Email: tkeller@kbkllp.com
                                               jkim@kbkllp.com
                                               trupp@kbkllp.com

                                        Proposed Co-Counsel to the Debtors and
                                        Debtors in Possession




146484.01601/123288091v.1
